Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/21 has been entered.
Allowable Subject Matter
3.    Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The allowability of the claims 1-20, resides, at least in part, in that closest prior art of Aasheim et al. (US 2012/0324259) discloses in Par. [0011], [0024], [0025], the decision engine component 150 receives information from other components and makes decisions related to power states of the computing device and whether to transfer loads to other devices. The load transfer component 160 transfers a computing load from the computing device to a secondary computing device; however, the prior art does not disclose or suggest, alone or in combination, a behind-the-meter power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to the grid, in combination with the other elements and features of the claimed invention.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/Primary Examiner, Art Unit 2119